DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on November 2, 2021 with respect to amended independent claims 1, 5 and 9 have been fully considered and are persuasive. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 08/17/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 4-5, 7, 9-14 and 17-20 are allowed. Claims 2-3, 6, 8, 15 and 16 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to an apparatus, comprising: one or more processing elements configured to: start a timing alignment timer (TAT) in response to a time alignment command from a cellular network for one or more serving cells; based on radio resource configuration (RRC) information from the cellular network, store multiple configurations for semi-persistent (SP) channel state information (CSI) reports for a physical uplink shared channel (PUSCH); activate the configurations for the SP-CSI reports based on downlink control information (DCI) from the cellular network; transmit one or more SP-CSI reports using the PUSCH according to the active stored configurations; in response to expiration of the TAT, enter an out-of-sync state and deactivate all active stored configurations of SP-CSI reports that use the PUSCH and that correspond to the one or more serving cells; and re-activate, based on signaling from the cellular network after re-entering an in-sync state, only a subset of the 

Regarding amended independent claim 1, the closest prior art of Nayeb Nazar discloses a WTRU 102 which includes a plurality of microprocessors to perform the functions of the WTRU 102 (Nayeb Nazar, Fig. 1B, [0037], [0042]). The WTRU receives a configuration for the SPS-CSI grant by RRC signaling, where the WTRU uses the configuration to perform uplink transmissions via resources on the PUSCH. The information received by the WTRU is stored in the memory of the WTRU. The WTRU determines to activate the configured SPS-CSI based on an indication from the reception of layer 1 signaling, for example based on a received DCI (Nayeb Nazar, [0130], [0132], [0133]). The WTRU uses the active configured SPS-CSI grant to perform CSI reporting using the configured grant for CSI on the PUSCH resources. The WTRU deactivates the configured SPS-CSI grant when the time alignment timer (TAT) applicable to the serving cell expires. The SPS-CSI grant is used to perform uplink transmissions via resources on the PUSCH (Nayeb Nazar, [0130], [0135]).

Regarding amended independent claim 1, the closest prior art of Uchino discloses that a timeAlignmentTimer is restarted upon receiving the TA command from the network including a gNB (Uchino, Fig. 2, [0037], Fig. 4, Fig. 5, [0069]). When the timeAlignmentTimer expires, the UE determines that uplink (UL) synchronization cannot be established (Uchino, [0006]). Also, when the timeAlignmentTimer expires, the UE deactivates and stops the transmission of the semi-persistent CSI reports in the uplink, since the uplink synchronization of the WTRU cannot be established. Stopping the uplink transmission of the SP-CSI from the WTRU with expired timeAlignmentTimer and not synchronized uplink with the gNB avoids uplink (Uchino, Fig. 1, [0006], [0010], [0022], [0035]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “An apparatus, comprising: 
one or more processing elements configured to: 
start a timing alignment timer (TAT) in response to a time alignment command from a cellular network for one or more serving cells; 
based on radio resource configuration (RRC) information from the cellular network, store multiple configurations for semi-persistent (SP) channel state information (CSI) reports for a physical uplink shared channel (PUSCH); 
activate the configurations for the SP-CSI reports based on downlink control information (DCI) from the cellular network; 
transmit one or more SP-CSI reports using the PUSCH according to the active stored configurations;
in response to expiration of the TAT, enter an out-of-sync state and deactivate all active stored configurations of SP-CSI reports that use the PUSCH and that correspond to the one or more serving cells; and 
re-activate, based on signaling from the cellular network after re-entering an in-sync state, only a subset of the deactivated SP-CSI reports, wherein the deactivation of all the active stored configurations and re-activation of only the subset avoids collision between uplink transmissions according to one or more stored configurations and an uplink communication on the PUSCH that was configured for another device by the cellular network” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 5 and 9 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473